                                                                       Case 2:21-cv-00938-RFB-VCF Document 14 Filed 08/16/21 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7
                                                                 Attorney for Defendant Nationstar Mortgage LLC
                                                            8    d/b/a Mr. Cooper

                                                            9                                  UNITED STATES DISTRICT COURT
                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BRETT PADALECKI, individually, on behalf            Case No. 2:21-cv-0938-RFB-VCF
                      LAS VEGAS, NEVADA 89134




                                                                 of himself and other similarly situated
                                                            12
AKERMAN LLP




                                                            13                          Plaintiff,                   STIPULATION TO EXTEND TIME TO
                                                                                                                     RESPOND AND REPLY TO MOTION
                                                            14   vs.                                                 TO DISMISS

                                                            15   NATIONSTAR MORTGAGE LLC d/b/a MR.
                                                                 COOPER,
                                                            16
                                                                               Defendant.
                                                            17

                                                            18            Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper and Plaintiff Brett Padalecki
                                                            19   (collectively referred to as the "Parties") hereby submit the following Stipulation:
                                                            20            On May 14, 2021, Plaintiff filed his Complaint [ECF No. 1]. On July 30, 2021, Defendant
                                                            21   filed a Motion to Dismiss Plaintiff's Complaint [ECF No. 11]. The deadline for Plaintiff to respond
                                                            22   to the Motion to Dismiss is August 13, 2021. LR 7-2(b). The deadline for Defendant to reply to in
                                                            23   support of the Motion to Dismiss is seven days after service of Plaintiff's response. Id.   The Parties
                                                            24   desire additional time to complete to their forthcoming briefs given the number of issues set forth in
                                                            25   the Motion to Dismiss.
                                                            26            WHEREAS, the Parties hereby stipulate and agree to extend the deadline to August 27, 2021
                                                            27   for Plaintiff to either respond to the Motion to Dismiss or file an amended complaint.. The Parties
                                                            28


                                                                 59518725;1
                                                                    Case 2:21-cv-00938-RFB-VCF Document 14 Filed 08/16/21 Page 2 of 2




                                                            1    further stipulate and agree to extend the deadline for Defendant to reply in support of the Motion to

                                                            2    Dismiss to September 10, 2021.

                                                            3             This is the first stipulation for extension of time to respond to and to reply in support of the

                                                            4    Motion to Dismiss Plaintiff's Complaint. The extension is requested in good faith and is not for

                                                            5    purposes of delay or prejudice to any party.

                                                            6

                                                            7     Dated this 16th day of August, 2021.                   Dated this 16th day of August, 2021.
                                                            8
                                                                  AKERMAN LLP                                            FREEDOM LAW FIRM, LLC
                                                            9
                                                                  /s/ Melanie D. Morgan                                  /s/ George Haines
                                                            10    Melanie Morgan, Esq.                                   George Haines, Esq.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Nevada Bar No. 8215                                    Nevada Bar No. 9411
                                                            11    Scott R. Lachman, Esq.                                 8985 S. Eastern Ave., Suite 350
                      LAS VEGAS, NEVADA 89134




                                                                  Nevada Bar No. 12016                                   Las Vegas, NV 89123
                                                            12
AKERMAN LLP




                                                                  1635 Village Center Circle, Suite 200
                                                                  Las Vegas, Nevada 89134                                Norberto J. Cisneros, Esq.,
                                                            13
                                                                                                                         NV Bar No. 8782
                                                            14    Attorneys for Defendant Nationstar Mortgage            Barbara M. McDonald, Esq.,
                                                                  d/b/a Mr. Cooper                                       NV Bar No. 11651
                                                            15                                                           MADDOX & CISNEROS LLP
                                                                                                                         3230 S. Buffalo Drive, Suite 108 Las Vegas,
                                                            16
                                                                                                                         Nevada 89117
                                                            17
                                                                                                                         Michael Kind, Esq.
                                                            18                                                           Nevada Bar No.: 13903
                                                                                                                         KIND LAW
                                                            19                                                           8860 South Maryland Parkway, Suite 106
                                                            20                                                           Las Vegas, Nevada 89123

                                                            21                                                           Attorneys for Plaintiff

                                                            22
                                                                          IT IS SO ORDERED
                                                            23

                                                            24                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                Case No. 2:21-cv-0938-RFB-VCF
                                                            25

                                                            26                                                  DATE      August 16, 2021

                                                            27
                                                            28


                                                                 59518725;1
